 



Exhibit 10.5
LASERSCOPE
2006 INCENTIVE COMPENSATION PLAN
Effective as of December 21, 2005
     This Laserscope 2006 Incentive Compensation Plan (the “Incentive Plan”) has
been approved by the Laserscope (the “Company”) Board of Directors (the “Board”)
and is hereby established by the Company effective as of December 21, 2005.
     1. Purpose. The purpose of this Incentive Plan is to motivate and provide a
financial incentive for selected Company employees (including managers,
directors and executives, but not commissioned sales representatives) by
providing cash bonuses for the successful achievement of specified Company
strategic objectives and goals.
     2. Eligibility & Participation. All United States based employees of the
Company are eligible to participate in this Incentive Plan and only those
employees designated by the “Committee” (as defined below) to participate in
this Incentive Plan shall be “Participants” in this Incentive Plan. The
Committee may designate eligible employees to participate in this Incentive Plan
at any time by listing such employees in Appendix A attached hereto, which
Appendix may be amended at any time by the Committee. Participation in this
Incentive Plan does not guarantee that any bonus payments will ever be made
under this Incentive Plan. A Participant’s rights hereunder may not be
anticipated, assigned, attached, garnished, optioned, transferred or made
subject to seizure for the payment of Participant’s debts, judgments, alimony,
or separate maintenance or transferable, whether voluntarily, involuntarily or
by operation of law, in the event of Participant’s bankruptcy, insolvency,
divorce or separation.
     3. Bonus Amounts. Bonuses, if any, will be based on the formulas set forth
in parts 1 through 4 of Appendix B attached hereto which will take into account
the Participant’s base salary and the degree of satisfaction of certain
objective performance goals which must be achieved by or over a specified period
of time (the “Performance Period”), all of which shall be established by the
Committee. Notwithstanding the foregoing, the Chief Executive Officer of the
Company may grant additional, discretionary, bonuses, subject to specified
maximums and in consultation with the Committee. Appendix B may be amended by
the Committee, in its sole discretion, at any time and for any reason; provided
that no such amendment shall materially and adversely affect the then existing
rights of any Participant.
     4. Bonus Payment.
          (a) The Committee shall, in its sole discretion, determine the degree
to which the specified performance goals are satisfied and bonuses, if any, are
earned for any Performance Period. Any bonus payable to a Participant under this
Incentive Plan will be paid in a single-lump sum cash payment as soon as
practicable after such determination is made, provided that (a) if the
Performance Period is based on one or more calendar years, the bonus, if any,
will be paid during the calendar year immediately following the end of the
Performance Period, and (b) if the Performance Period is based on some other
period of time, the bonus, if any, shall be paid no later than the 15th day of
the third month following the end of the later of the Participant’s taxable year
during which the bonus is earned and the Company’s fiscal year during which the
bonus is earned. All bonus payments will be reduced by any required tax
withholding and/or other

 



--------------------------------------------------------------------------------



 



deductions. In no event shall the Company (or any person connected therewith) be
liable to any person for the failure of any Participant to be entitled to any
particular tax consequence with respect to this Incentive Plan or any bonus paid
pursuant to this Incentive Plan.
          (b) If bonuses are earned and are payable for any given Performance
Period, the Company will pay such bonuses first to non-executive employees,
including managers and directors, and then to executives. In the event the
Company is unable to pay all bonuses for any given Performance Period to all the
non-executive employees, the bonuses will be paid to such non-executive
employees on a pro rata basis. Bonuses, if any, to executives, including the
Company’s Chief Executive Officer, will be paid only after bonuses earned by
non-executives have been paid. In the event the Company is unable to pay all
bonuses for any given Performance Period to all the executive employees after
paying satisfying non-executive bonuses, the executive bonuses will be paid to
such executive employees on a pro rata basis. If the Company is unable to pay in
full bonuses earned for a given Performance Period, the Company shall pay such
shortfall at the end of any subsequent Performance Period, if it is able to do
so.
     5. Changes in Employment Status. The rules set forth in this Section 5 will
apply to any Participant who is newly hired or terminates employment during the
applicable Performance Period. However, notwithstanding anything stated herein,
the Committee has the authority, in its sole and absolute discretion, to deviate
from these rules for individual Participants.
          (a) New Hires. Any bonus payable under this Incentive Plan to a
Participant who is hired and selected for participation in this Incentive Plan
during a Performance Period shall be pro-rated based on the base pay earned by
the Participant during the Performance Period.
          (b) Terminations. A Participant will not be eligible for any bonus
payment unless the Participant is an employee of the Company as of the bonus
payment date (even if the applicable performance goals were partly or entirely
satisfied), unless the Participant is on a Company-approved leave of absence and
subject to any rights a Participant may have pursuant to another written
agreement with the Company. Notwithstanding the foregoing, if a Participant
terminates employment before a bonus payment date as a result of his or her
death or permanent disability, such Participant will be eligible for a bonus
that is pro-rated based on the base pay earned by the Participant during the
Performance Period.. For purposes of this Incentive Plan, “permanent disability”
shall have the meaning (i) utilized in any Company long-term disability plan or
(ii) as defined in Internal Revenue Code Section 22(e) if no such disability
plan exists.
          (c) Leaves of Absence. Any bonus payable under this Incentive Plan to
a Participant who is on a Company-approved leave of absence during any part of
the Performance Period shall be pro-rated based on the base pay earned by the
Participant during the Performance Period.
     6. Administration. This Incentive Plan shall be administered by the Board
or an independent committee of the Board appointed by the Board to administer
this Incentive Plan (the “Committee”). Subject to the provisions of this
Incentive Plan, the Committee shall have the full authority and discretion to:
(a) determine who will participate in this Incentive Plan, (b) determine the
time or times at which bonuses may be paid, (c) prescribe, amend and rescind
rules and regulations relating to this Incentive Plan; (d) take any actions it
deems necessary or advisable for the administration of this Incentive Plan; and
(e) make all other determinations necessary or advisable

2



--------------------------------------------------------------------------------



 



for Incentive Plan administration. All decisions, interpretations and other
actions of the Committee shall be final, conclusive and binding on all parties
who have an interest in this Incentive Plan. Notwithstanding the foregoing, no
decision by the Committee shall have the effect of impairing the then existing
rights of a Participant under this Incentive Plan without such Participant’s
consent.
     7. Indemnification. No member of the Committee shall be personally liable
for (i) any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken, failure to act,
determination or interpretation made in good faith with respect to this
Incentive Plan and (ii) any and all amounts paid by him or her in settlement
thereof, with the Company’s approval, or paid by him or her in satisfaction of
any judgment in any such claim, action, suit, or proceeding against him or her,
provided he or she shall give the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Articles of Incorporation or Bylaws, by contract,
as a matter of law, or otherwise, or under any power that the Company may have
to indemnify them or hold them harmless.
     8. Amendment and Termination. This Incentive Plan may be amended or
terminated at any time by the Board for any reason or no reason. No payments
shall be made under this Incentive Plan after the plan is terminated. Unless
affirmatively terminated by the Board, this Incentive Plan shall continue to
remain in effect even if Performance Periods or performance goals are not
established on a recurring basis. Moreover, there is no requirement that
Performance Periods or performance goals be established whether on a one-time
basis or a recurring basis.
     9. No Employment Rights. No provision of this Incentive Plan shall be
construed to give any person any right to become, to be treated as, or to remain
an employee or consultant of the Company. The Company reserves the right to
terminate any Participant’s employment or service at any time and for any reason
or for no reason, with or without cause, and with or without advance notice.
     10. Effect on Other Benefits. Any payments made pursuant to this Incentive
Plan shall not be counted as compensation for purposes of any other employee
benefit plan, program or agreement sponsored, maintained or contributed by the
Company unless expressly provided for in such employee benefit plan, program or
agreement.
     11. Unfunded, Unsecured Obligation; No Equity Interest. This Incentive Plan
shall at all times be entirely unfunded and no provision of this Incentive Plan
shall require the Company, for purpose of satisfying any obligations under this
Incentive Plan, to purchase assets or place any assets in a trust or other
entity to which contributions are made or otherwise to segregate any assets, nor
shall the Company maintain separate bank accounts, books, records or other
evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Additionally, nothing contained herein
shall be construed as giving a Participant, his or her beneficiary, or any other
person, any equity or other interest of any kind in any assets of the Company,
nor any rights commonly associated with any such interest, including, but not
limited to, the right to vote on any matters put before the Company’s
shareholders, or creating a trust of any kind or a fiduciary relationship of any
kind between the Company and any such person. As to any

3



--------------------------------------------------------------------------------



 



claim for any unpaid amounts under this Incentive Plan, a Participant, his or
her beneficiary, and any other person having a claim for payment shall be
general unsecured creditors.
     12. Integration. This Incentive Plan represents the entire plan and
agreement as to the matters described herein. This Incentive Plan shall
supersede all prior or contemporaneous plans or arrangements or understandings
between the Company and any Participants or other persons, whether written or
oral, express or implied, with respect to any subject covered by this Incentive
Plan.
     13. Enforceability. Whenever possible, each provision or portion of any
provision of this Incentive Plan shall be interpreted in such manner as to be
effective and valid under applicable law but the invalidity or unenforceability
of any provision or portion of any provision of this Incentive Plan in any
jurisdiction shall not affect the validity or enforceability of the remainder of
this Incentive Plan in that jurisdiction or the validity or enforceability of
this Incentive Plan, including that provision or portion of any provision, in
any other jurisdiction. In addition, should a court or arbitrator determine that
any provision or portion of any provision of this Incentive Plan, is not
reasonable or valid, such provision should be interpreted and enforced to the
maximum extent which such court or arbitrator deems reasonable or valid.
     14. Governing Law. The Incentive Plan shall be governed by, and
interpreted, construed, and enforced in accordance with, the laws of the State
of California without regard to its or any other jurisdiction’s conflicts of
laws provisions.
     15. Execution. To record the adoption of this Incentive Plan, the Company
has caused its authorized officer to execute the same.

            LASERSCOPE


    By:                 Title:        

4



--------------------------------------------------------------------------------



 



APPENDIX A
PARTICIPANTS
All United States based employees of the Company, including managers, directors
and executives, but not commissioned sales representatives.

A-1



--------------------------------------------------------------------------------



 



APPENDIX B-1: DIRECTORS
Directors will be eligible for quarterly and year-end bonuses as set forth
below.
2006 Financial Plan
The 2006 Financial Plan provides that once the Company meets certain target
earnings goals for a given quarter, an amount equal to the Company’s earnings in
excess of such target (the “Quarterly Over Plan Amount”) is available for
payment of quarterly bonuses. Target earnings are equal to the Company’s
consolidated pretax earnings budget as approved by the Board on 12/21/05. For
purpose of calculating whether actual pretax earnings exceed the pretax earnings
budget, the actual pretax earnings will not include charges for the bonus or for
equity compensation pursuant to FAS 123R.
Quarterly Bonus Payments to Directors
Quarterly bonuses, if any, will be earned and paid under this Incentive Plan
based on the successful achievement at or above planned performance levels as
defined in the 2006 Financial Plan. The maximum amount of any quarterly bonus
that a director can earn is equal to 25% of the director’s applicable quarterly
base pay (the “Maximum Bonus”).
The actual amount of a quarterly bonus earned by a director is the sum of (50% x
Maximum Bonus) + (50% x A x Maximum Bonus), where:

  A   = A director’s individual performance assessment determined by a
director’s direct supervisor that may range from 0% to a maximum of 100%.

Year-End Bonus Payments to Directors
If pre-tax earnings for the year exceed the 2006 Financial Plan by more than the
sum of all quarterly bonus that have been earned and paid to Participants (the
“Excess Earnings”), then directors may be eligible to receive a year-end bonus
payment.
The amount of any year-end bonus to a director will be equal to the product of
15% x Excess Earnings x B, where:

  B   = The proportion of the total quarterly bonuses the director earned (pro
rated based on base pay earned by the director during the Performance Period).

* * * *
Illustrative and Hypothetical Example
Assumptions:

  •   Adequate amount in Quarterly Over Plan Amount for payment of all quarterly
bonuses.     •   Performance assessment of 50% for discretionary portion of
quarterly bonus.     •   Director’s quarterly base pay at end of applicable
quarter is $50,000.

Quarterly Bonus Calculation:

  •   Maximum Bonus: 25% x $50,000 = $12,500     •   Quarterly Bonus Earned:

                         
 
  Ø   Non-Discretionary Bonus:   50% * $12,500 =   $ 6,250      
 
  Ø   Discretionary Bonus:   50% * 50% * $12,500 =   $ 3,125                    
 
 
  Ø   Total Quarterly Bonus Earned:       $ 9,375      

B-4



--------------------------------------------------------------------------------



 



APPENDIX B-2: MANAGERS
Managers will be eligible for quarterly and year-end bonuses as set forth below.
2006 Financial Plan
The 2006 Financial Plan provides that once the Company meets certain target
earnings goals for a given quarter, an amount equal to the Company’s earnings in
excess of such target (the “Quarterly Over Plan Amount”) is available for
payment of quarterly bonuses. Target earnings are equal to the Company’s
consolidated pretax earnings budget as approved by the Board on 12/21/05. For
purpose of calculating whether actual pretax earnings exceed the pretax earnings
budget, the actual pretax earnings will not include charges for the bonus or for
equity compensation pursuant to FAS 123R.
Quarterly Bonus Payments to Managers
Quarterly bonuses, if any, will be earned and paid under this Incentive Plan
based on the successful achievement at or above planned performance levels as
defined in the 2006 Financial Plan. The maximum amount of any quarterly bonus
that a manager can earn is equal to 12% of the manager’s applicable quarterly
base pay (the “Maximum Bonus”).
The actual amount of a quarterly bonus earned by a manager is the sum of (50% x
Maximum Bonus) + (50% x A x Maximum Bonus), where:

  A   = A manager’s individual performance assessment as determined by a
manager’s direct supervisor that may range from 0% to a maximum of 100%.

Year-End Bonus Payments to Managers
If pre-tax earnings for the year exceed the 2006 Financial Plan by more than the
sum of all quarterly bonus that have been earned and paid to Participants (the
“Excess Earnings”), then managers may be eligible to receive a year-end bonus
payment.
The amount of any year-end bonus to a manager will be equal to the product of
15% x Excess Earnings x B, where:

  B   = The proportion of the total quarterly bonuses the manager earned (pro
rated based on base pay earned by the manager during the Performance Period).

* * * *
Illustrative and Hypothetical Example
Assumptions:

  •   Adequate amount in Quarterly Over Plan Amount for payment of all quarterly
bonuses.     •   Performance assessment of 50% for discretionary portion of
quarterly bonus.     •   Manager’s quarterly base pay at end of applicable
quarter is $25,000.

Quarterly Bonus Calculation:

  •   Maximum Bonus: 12% * $25,000 = $3,000     •   Quarterly Bonus Earned:

                         
 
  Ø   Non-Discretionary Bonus:   50% * $3,000 =   $ 1,500      
 
  Ø   Discretionary Bonus:   50% * 50% * $3,000 =   $ 750                      
 
  Ø   Total Quarterly Bonus Payable:       $ 2,250      

B-4



--------------------------------------------------------------------------------



 



APPENDIX B-3: OTHER NON-EXECUTIVE EMPLOYEES
Other non-executives will be eligible for quarterly and year-end bonuses as set
forth below.
2006 Financial Plan
The 2006 Financial Plan provides that once the Company meets certain target
earnings goals for a given quarter, an amount equal to the Company’s earnings in
excess of such target (the “Quarterly Over Plan Amount”) is available for
payment of quarterly bonuses. Target earnings are equal to the Company’s
consolidated pretax earnings budget as approved by the Board on 12/21/05. For
purpose of calculating whether actual pretax earnings exceed the pretax earnings
budget, the actual pretax earnings will not include charges for the bonus or for
equity compensation pursuant to FAS 123R.
Quarterly Bonus Payments to General Employees
Quarterly bonuses, if any, will be earned and paid under this Incentive Plan
based on the successful achievement at or above planned performance levels as
defined in the 2006 Financial Plan. The maximum amount of any quarterly bonus
that other non-executive employees can earn is equal to 6% of such employee’s
applicable quarterly base pay (the “Maximum Bonus”).
The actual amount of a quarterly bonus earned by other non-executive employees
is the sum of (50% x Maximum Bonus) + (50% x A x Maximum Bonus), where:

  A   = Such employees’ individual performance assessment as determined by
his/her direct supervisor that may range from 0% to a maximum of 100%.

Year-End Bonus Payments to General Employees
If pre-tax earnings for the year exceed the 2006 Financial Plan by more than the
sum of all quarterly bonus that have been earned and paid to Participants (the
“Excess Earnings”), then other non-executive employee may be eligible to receive
a year-end bonus payment.
The amount of any year-end bonus to such an employee will be equal to the
product of 15% x Excess Earnings x B, where:

  B   = The proportion of the total quarterly bonuses such other employee earned
(pro rated based on base pay earned by the employee during the Performance
Period).

* * * *
Illustrative and Hypothetical Example
Assumptions:

  •   Adequate amount in Quarterly Over Plan Amount for payment of all quarterly
bonuses.     •   Performance assessment of 50% for discretionary portion of
quarterly bonus.     •   General Employee’s quarterly base pay at end of
applicable quarter is $20,000.

Quarterly Bonus Calculation:

  •   Maximum Bonus: 6% * $20,000 = $1,200     •   Quarterly Bonus Earned:

                         
 
  Ø   Non-Discretionary Bonus:   50% * $1,200 =   $ 600      
 
  Ø   Discretionary Bonus:   50% * 50% * $1,200 =   $ 300                      
 
  Ø   Total Quarterly Bonus Payable:       $ 900      

B-4



--------------------------------------------------------------------------------



 



APPENDIX B-4: EXECUTIVES
Executives will be eligible for quarterly and year-end bonuses as set forth
below.
2006 Financial Plan
The 2006 Financial Plan provides that once the Company meets certain target
earnings goals for a given quarter, an amount equal to the Company’s earnings in
excess of such target (the “Quarterly Over Plan Amount”) is available for
payment of quarterly bonuses. Target earnings are equal to the Company’s
consolidated pretax earnings budget as approved by the Board on 12/21/05. For
purpose of calculating whether actual pretax earnings exceed the pretax earnings
budget, the actual pretax earnings will not include charges for the bonus or for
equity compensation pursuant to FAS 123R.
Quarterly Bonus Payments to Executives
Quarterly bonuses, if any, will be earned and paid under this Incentive Plan
based on the successful achievement at or above planned performance levels as
defined in the 2006 Financial Plan. The maximum amount of any quarterly bonus
that an executive can earn is 50% of the executive’s applicable quarterly base
pay (the “Maximum Bonus”).
The actual amount of a quarterly bonus earned by an executive is the sum of (50%
x Maximum Bonus) + (50% x A x Maximum Bonus), where:

  A   = An executive’s individual performance assessment as determined by the
CEO (and the Compensation Committee in the case of the CEO) that may range from
0% to a maximum of 100%.

Year-End Bonus Payments to Executives
If pre-tax earnings for the year exceed the 2006 Financial Plan by more than the
sum of all quarterly bonus that have been earned and paid to Participants (the
“Excess Earnings”), then executives may be eligible to receive a year-end bonus
payment.
The amount of any year-end bonus to an executive will be equal to the product of
15% x Excess Earnings x B, where:

  B   = The proportion of the total quarterly bonuses the executive earned (pro
rated based on base pay earned by the executive during the Performance Period).

* * * *
Illustrative and Hypothetical Example
Assumptions:

  •   Adequate amount in Quarterly Over Plan Amount for payment of all quarterly
bonuses.     •   Performance assessment of 50% for discretionary portion of
quarterly bonus.     •   Executive’s quarterly base pay at end of applicable
quarter is $75,000.

Quarterly Bonus Calculation:

  •   Maximum Bonus: 50% * $75,000 = $37,500     •   Quarterly Bonus Earned:

                         
 
  Ø   Non-Discretionary Bonus:   50% * $37,500 =   $ 18,750      
 
  Ø   Discretionary Bonus:   50% * 50% * $37,500 =   $ 9,375                    
 
 
  Ø   Total Quarterly Bonus Payable:       $ 28,125      

B-4